DETAILED ACTION

In response to Amendments/Arguments filed 2/9/2021.  Claims 1, 3-9, and 11-12 are pending.  Claim 1 was amended.  Claim 10 was cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the newly added limitation “wherein the lowest barrier layer comprises a first metal oxide or a first complex metal oxide” and also the limitation “wherein the first metal is Si, Zr, or Ti, and the first complex metal is SiAl, ZrSi, or TiZr”.  It is not clear if the first metal and first complex metal are the same materials as the “first metal oxide” or “first complex metal oxide” or how the first metal and first complex metal relate to the “first metal oxide or 
Claim 4 recites “wherein the lowest barrier layer includes one selected from the group consisting of…” and the group includes oxynitrides.  It is not clear if the first metal oxide or first complex metal oxide would further include oxynitrides.  Based upon the specification, it appears that the Applicant considers oxynitrides separate from oxides.  Clarification is requested.
Claim 5 recites “wherein each of the lower barrier layer and upper barrier layer includes one selected from the group consisting of…” and the group including nitrides of titanium zirconium, silicon, and combinations thereof.  Claim 1, upon which claim 5 depends, recites the newly added limitation of the lower barrier layer and upper barrier layer comprising a second metal or a second complex metal.  It is not clear if the lower and upper barrier layer would each further contain the nitride as claimed in claim 5 or how this group relates to the second metal or second complex metal claimed in claim 1.  If the layers include this material, for single layers, the limitations in claim 5 do not further limit claim 1.  Examiner assumes that these layers can be a metal, complex metal, or the nitrides.  Clarification is requested.
Claim 11 recites “wherein each of the first dielectric layer, the second dielectric layer, the third dielectric layer, and the fourth dielectric layer includes at least one selected from a group consisting of titanium dioxide, zinc tin oxide, zinc oxide, zinc aluminum oxide, tin oxide, bismuth oxide…”.  Claim 1, upon which claim 11 depends, recites the newly added limitation of “wherein each of the first dielectric layer, the second dielectric layer, the third dielectric layer, and the fourth dielectric layer comprises a third metal nitride”.  It is not clear if the group of 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blacker et al. (US 20120225224).
Blacker discloses a low-E coating having barrier layers and coated glass articles thereof.  Concerning claim 1, Blacker discloses the coated glass (FIG. 5) comprises transparent glass substrate (element 1; para. 0028) and a sequential coating comprising a first layer comprising a nitride, oxide, or metal is disposed (element 5; para. 0029-0051; equivalent to claimed lowest barrier layer), a second layer comprising a metal nitride or complex metal nitride (element 7; para. 0033-0039, 0051, and 0053; equivalent to claimed 1st dielectric layer), a third layer comprising a metal or complex metal (element 11; para. 0033-0055; equivalent to lower barrier layer), a second dielectric layer comprising a metal nitride (element 14; para. 0053), a low-E protective layer comprising zinc oxide, nickel, nickel-chromium, chromium, and the like (element 17; para. 0053-0055), an IR-reflecting layer (element 19), a second low-E protective layer comprising the same materials as the first (element 21; para. 0053-0055), a third dielectric layer that is a silicon nitride (element 24; para. 0053), upper barrier layer comprising a metal, complex metal, element 31; para. 0053-0055), and a fourth dielectric layer comprising a metal nitride (element 16; para. 0029-0055).  This coating as set forth directly contacts the glass substrate (FIG. 5).  
Regarding claims 3 and 5, the lower and upper barrier layers (elements 11 and 31) comprise nickel, titanium, chromium, and alloys or nitrides thereof (para. 0031-0053).  With respect to claim 4, the lowest barrier layer (element 5) include silicon nitride, titanium oxide, and the like (0053 and 0029-0030).  Concerning claim 6, the IR-reflecting (or low-emissivity) (element 19) layer is formed from silver and the like (para. 0031-0032).  Given that the IR-reflecting layer is of the same material as claimed, the emissivity value would be the same.  With respect to claims 8 and 9, the low-E protective layers (elements 17 and 21) are formed from nickel, chromium, and alloys thereof (para. 0053).  Given that the materials are the same as that claimed, the extinction coefficient of these layers would be within the claimed range.  
Regarding the dielectric materials as claimed in claims 1 and 11, the dielectric layers (elements 5, 14, 24, and 16) are comprised of oxides and/or nitrides of the claimed materials (para. 0053-0055).  Concerning claim 12, Blacker discloses the substrate is glass and is clear (para. 0028).  The term “clear” is assumed to mean transparency and since it is the same material as that disclosed and claimed, the transparency would be within the claimed range.  Alternatively, it would have been obvious to one of ordinary skill in the art to have the claimed transparency for the desired aesthetic look.

Response to Arguments
Applicant's arguments filed 2/9/2021 regarding the art rejections have been fully considered but they are not persuasive.  As a note, Applicant narrowed the scope of the materials in the independent claim for some of the layers and as such, reduced the elements in cited Figure 5 from meeting the claims.  However, it is noted that Blacker is still found to meet the claims as set forth.  Examiner also notes that Applicant’s amendments to the independent claim created 112(b) issues with respect to other limitations within the independent claim and the dependent claims, which are addressed above.  To that end, Applicant asserts that the instant claims require the layers to be directly contacting each other as claimed and the coating structure as disclosed by Blacker would not meet the limitations as claimed.  Examiner respectfully disagrees and notes that there is no positive recitation that the layers are in direct contact with each other.  Furthermore, as recited above elements 5, 7, 11, 14, 17, 19, 21, 24, and 31 as set forth in Figure 5 are sequential with each other, wherein other layers can be disposed between the layers as shown in Figure 5.  The present claims recited comprising language and are open to other layers disposed between the layers as claimed.  As such, since Blacker teaches a sequential coating in the broadest, reasonable interpretation, the claims and the limitations are still met by the disclosure of Blacker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783